PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/742,869
Filing Date: 8 Jan 2018
Appellant(s): Eyaa Allogo et al.



_________________
Kimberly Ballew

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/5/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/3/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Ground of Rejection No.1:
Appellant submits on pages 4-5 regarding the 35 U.S.C. 103 rejection over KIPPIE, that the present claim 1 recites a wellbore fluid  that includes a monovalent brine, a modified starch and a mixture of divalent metal oxides to provide improved rheological properties and minimizing the a likelihood of scaling; that KIPPIE is silent with respect to the composition of claim 1; that KIPPIE discloses a well fluid that is a monovalent fluid with a starch derivative and water soluble bridging agents including sodium chloride, potassium chloride, … and magnesium oxide; that KIPPIE does not appear to include a mixture of divalent metal oxides, much less a mixture of divalent metal oxides at a concentration of 2-5 ppb.
In response:
First, regarding the argued rheological properties, it is noted that none of the present claims recite any properties.  Be it as it may, KIPPIE is also concerned with rheological properties. See paragraphs [0033], [0034], [0046], wherein KIPPIE discloses that the rheological properties were measured and that the wellbore fluid having the 
Below, please find a table that summarizes the ingredients of the wellbore fluid of claimed invention and of KIPPIE:
Claimed (and disclosed in the specification) 
KIPPIE
Aqueous fluid
Aqueous fluid
Modified starch: 3-18 ppb
Modified starch: 12 ppb
Mixture of metal oxides (such as magnesium oxide): 2-5 ppb
One metal oxide, namely magnesium oxide: 2 ppb
Bridging particles (calcium carbonate) (no claimed amount) 
(also recited as weighting agent)
Bridging particles, i.e., calcium carbonate: 10 ppb 
also disclosed as weighting agent
Alkaline earth metal: no more than 3 wt%;
(as an alkaline earth metal oxide or salt, [0017])
MgO: 2 ppb (which is an alkaline earth metal)
Monovalent salt (such as NaBr)
Monovalent salt: NaBr 
Claim 9: amine stabilizer
Amine stabilizer - Kippie in view of Ladva


The only difference between KIPPIE and the present claims is that instant claim 1 has been amended (on 1/10/2020 in response to the Non-final Rejection of 9/11/2019) from reciting one divalent metal oxide to reciting a mixture of divalent metal oxides. An obviousness rejection was applied and explained below in response to Appellant’s arguments.

(1): Arguments on pages 5 to top of page 7:
Appellant submits that the Examiner has not established that a mixture of divalent metal oxides is recognized as an equivalent to magnesium oxide.
Appellant submits new argument not previously submitted that substitution of one component for another is not the same as substitution for a combination of components, so that the Examiner’s reliance on a substitution of equivalents is in error.
Appellant submits that KIPPIE does not show any indication that other divalent metal oxides are recognized as equivalents; that KIPPIE is silent regarding any divalent metal oxide other than 2 ppb of magnesium oxide; that the Examiner has not met the burden of establishing that one of ordinary skill in the art would be led to substitute a mixture of divalent metal oxides for the magnesium oxide of KIPPIE.
Appellant further submits that KIPPIE includes magnesium oxide in a list of bridging agents; thus even if one might be led to substitute or to add a component to the well fluid of KIPPIE, they would be led to add other bridging agent disclosed by KIPPIE; but it would not result in a mixture of divalent metal oxides because the list does not include any divalent metal oxide other than magnesium oxide. 
In response:
In order to make the record clear, magnesium oxide is a divalent metal oxide and it is also one of the divalent metal oxides enumerated in the present specification. See paragraph [0030] which recites “one or more metal oxides… such as MgO….”
Regarding the new argument of substituting one component for another versus a substitution for a combination of components, the final rejection dated 1/27/20 had quoted case law that has settled that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
It would be under the purview of one ordinary skill in the art to use one divalent metal oxide or a combination of divalent metal oxides to yield the same results; and with reasonable expectation of cumulative results.
Paragraph [0027] in KIPPIE discloses:

    PNG
    media_image2.png
    87
    414
    media_image2.png
    Greyscale

In other words, by disclosing “and the like” KIPPIE leaves it open to similar agents, and does not need to be a combination only of the agents listed in paragraph [0027]. For instance, calcium is in the same column of the periodic table as magnesium so that calcium oxide is expected to behave similarly to magnesium oxide.
Such is further based on case law that has settled that:
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945);  
 “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968);  
It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; 
The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 
Accordingly, and given that KIPPIE discloses “magnesium oxide and the like”, it would have been obvious to one of ordinary skill in the art to have used the disclosed 2 ppb of MgO divalent metal oxide alone or to have used 2 ppb of a mixture of divalent metal oxides as equivalents to yield predictable results, which is that of a water soluble bridging agent, with reasonable expectation of success.

Continuation of (1): Argument on page 7:
Appellant submits a new argument not previously argued that, although not directly pertinent to the substitution rationale set forth by the Examiner, even if one of ordinary skill in the art might be led to add a component to the well fluid of KIPPIE other than the bridging agents disclosed by KIPPIE, they would still select a component based on parameters set forth in KIPPIE who discloses that preferred bridging agents have a specific gravity of less than about 2.8, as per paragraph [0028]; that the present application provides several examples of divalent metal oxides, such as cupric oxide, magnesium oxide, calcium oxide, iron oxide and zinc oxide, that [do not] have specific gravities greater than 2.8; such as cupric oxide with a specific gravity of 6.3-6.49; that KIPPIE cannot be considered to provide any suggestion that a mixture of divalent metal oxides can be substituted for magnesium oxide.
In response:
Appellant is confusing KIPPIE’s bridging agents with KIPPIE’s water soluble bridging agents:
KIPPIE discloses weight materials which KIPPIE also calls bridging agents: “Thus the fluids may contain weight materials (which may function as bridging agents…)”. See paragraph [0025]. KIPPIE discloses that it is these bridging agents that have a specific gravity of less than about 2.8. KIPPIE further discloses that “Representatives bridging agents are calcium carbonate, dolomite…  gibsite, and hydrotalcite.” See paragraph [0028].
KIPPIE also discloses, separately, water soluble salt bridging agents which include “… sodium chloride,… calcium bromide, … magnesium oxide and the like.” See paragraph [0027]. The specific gravity is not meant to apply for these agents. 
One can see from KIPPIE’s Table 1 that MgO (i.e., a water soluble salt bridging agent) and CaCO3 (calcium carbonate, i.e., a bridging agent/weight material) are both added to the wellbore fluid, which further shows that they are two separate and distinct agents that are added to the fluid. Table 1 is represented below for convenience:

    PNG
    media_image3.png
    282
    425
    media_image3.png
    Greyscale


It is further noted that, similarly to KIPPIE, the present claims recite divalent metal oxides in claim 1 and recite a bridging agent in claim 8. The bridging agents of the present application, similarly to KIPPIE, are also called weighting agents in the specification, and are the same ones disclosed by KIPPIE, namely, calcium carbonate (CaCO3), dolomite, etc.: “Bridging particles, weighting agents or density materials suitable for use … include galina, dolomite, calcium carbonate…”. See paragraph [0037] of the present specification.
Even if arguendo KIPPIE meant to imply that the specific  gravity of the water soluble bridging agents also must have a specific gravity below 2.8, which he is not, magnesium oxide has a density or specific gravity of 3.58, thus clearly showing that KIPPIE does not mean to disclose that the water soluble bridging agents should have a specific gravity of less than 2.8 (https://www.chemicalbook.com/ProductList_en.aspx?kwd=magnesium%20oxide). Similarly, calcium oxide, which is similar to the disclosed magnesium oxide, has a specific gravity of 3.3  or density of 3.3 g/cm3, which is also above 2.8 (https://www.chemicalbook.com/ProductList_En.aspx?kwd=calcium%20oxide).   
Dolomite, on the other hand, enumerated by KIPPIE as one of the bridging agent/weight material has a density of 2.07 g/cm3 , which is  below 2.8 (https://www.chemicalbook.com/ProductList_En.aspx?kwd=dolomite), thus showing that KIPPIE’s specific gravity is meant for the bridging agent/weight material, not the water soluble bridging agents comprising the calcium oxide.

	(2) Arguments on pages 7-8:
Appellant submits that a mixture of divalent metal oxides as claimed exhibits different rheological properties as compared to magnesium oxide in KIPPIE; that the Examiner stated in the final office action that Applicant is again invited to show new and unexpected results when a combination of divalent metal oxides is used; that Appellants are not required to show new and unexpected results since the Examiner has not established that one of ordinary skill in the art would have led to substitute the mixture of divalent metal oxides with the magnesium oxide of KIPPIE; that the mixture of divalent metal oxides may provide improved rheological properties, such as a lower viscosity; that a comparison of formulations 1-7 in KIPPIE (tables 1-5) with formulations 3-5 of the instant application indicates that the initial apparent viscosity of KIPPIE at different shear rates are smaller than those of the instant application.
Appellant further submits new arguments that table 4 in KIPPIE provides viscosity measurements showing a 29% increase (from 49 to 63) in viscosity at 600 RPM and a 59% increase (from 17 to 27) at 100 RPM; but that in the present invention, table 2, example C4 having 2.0 ppb of a first metal oxide, 0.5 ppb of a second metal oxide and 2.0 ppb of a third metal oxide, the viscosity measurement shows a 2% increase (from 49 to 50) at 600 RPM and almost no change in viscosity (from 20 to 20) at 100 RPM; that therefore, the claimed fluid has a viscosity that is on average lower than the viscosity of KIPPIE and/or changes in a different manner; that this is evidence that the mixture of divalent metal oxides demonstrates new and different rheological properties as compared to the magnesium oxide of KIPPIE and can’t be considered to be equivalent to the magnesium oxide of KIPPIE.
In response:
The Examiner has established that one of ordinary skill in the art would have known to use either one or more than one divalent metal oxides, as discussed above.
KIPPIE discloses “magnesium oxide and the like”, which leaves it open to another water soluble bridging agent similar to magnesium oxide. It is noted that the present application also seems to prefer magnesium oxide by specifically mentioning it above other metal oxides, as seen in paragraph [0030]: “For example, a metal oxide such as MgO, may participate in crosslinking reactions…”. Also  noted is that the examples in the present application refer to metal oxide 1 and metal oxide 2, without disclosing which metal is being used (see Tables 1 and 2). One can even assume that they are the same. For instance, Table 1, Formulations C3 and C4,  and Table 3, Formulations 3 and 4, recite 0.5 ppm of metal oxide #2 and 2.0 ppm of, again, metal oxide #2. It seems that the same metal oxide (that is, metal oxide #2) is being used. Paragraph [0051] recites that metal oxide #1 “is a highly reactive metal oxide”, but does not reveal what that metal is.
Regarding the viscosity, it is not clear how Appellant can compare KIPPIE’s examples with the present examples to form a conclusion about using either one or more than one divalent  metal oxides. Specifically:  
Initially, KIPPIE’s Formulation #3 comprises 2.0 ppb of divalent metal oxides while the present Formulation #C4 comprises 4.5 ppb of divalent metal oxide, that is, more than twice the amount in KIPPIE’s example.
Other differences include no  divalent brine is KIPPIE’s formulation (see Table 1) but 113.0 ppb of CaBr2 in C4; 10 ppb of calcium carbonate bridging/weighting agent in KIPPIE (Table 1) but 45 ppb of calcium carbonate in C4; 12 ppb of modified starch in KIPPIE (Table 1)  but 10 ppb of modified starch in C4; KIPPIE’s formulation comprises NaBr (monovalent brine) but C4 has no monovalent brine; KIPPIEs formulation ages for 17 hours (paragraph [0033]) but C4 ages for 16 hours; a temperature of 130oF in KIPPIE (paragraph [0038]) but 120oF in C4.
It is also not clear why Appellant is using his non-inventive Formulation C4 as a comparison with KIPPIE. C4 uses high amounts of divalent brine at 113.0 ppb while claim 1 recites that the fluid should not have more than 3 wt% of alkaline earth metal; and C4 has no monovalent brine while claim 1 recites the presence of monovalent brine and instant claim 1 requires monovalent brine.
A better comparison would have been if one were to compare KIPPIE’s formulation #3 with instant inventive Tables 3 and 4 wherein there is the presence of monovalent brine as needed according to claim 1 and has no divalent brine as needed according to claim 1. 
But even then, a comparison with KIPPIE cannot be made because, similarly to C4, all variables are different. For instance, looking at Formulations 3 and 4, there are different amounts of divalent metal oxide between KIPPIE and the present application (2 ppb vs 4.5 – 8 ppb), different temperatures (130oF vs 180oF), different aging time (17 vs 16 hours), different amounts of calcium carbonate (10 ppm vs 45 ppb of Safe-Carb in Formulation 3 and zero in Formulation 4), different  amount of starch (12 ppb vs 10 ppb), different amount of monovalent brine (0.965 bbl of 10.3 lb/gal of NaBr in KIPPIE vs 134 ppg of 12.4 NaBr and 75 ppg of NaCl in Formulations 3 and 4, respectively).
Appellant also mentions Formulation 5, found in Table 5 of the present specification. However, said formulation further adds Dritol, polyglycol, and CaCO3 having varied particle sizes. As such, no comparison can be made with KIPPIE either.
To summarize, KIPPIE teaches an example of 2 ppb of divalent metal oxide while present Formations C3, C4, 3, 4 and 5 teach 4.5 ppb, which is more than double of the amount used in KIPPIE. None of the amounts of the additional ingredients between KIPPE and the present invention are the same.  It is also not clear from the present examples reciting metal oxide #1, #2 and another #2 that these oxides are the same or different from each other. It is not possible to establish that it is the presence of more than one divalent metal oxide and not the amount of the divalent metal oxide and/or the other variations in the amounts of the remaining ingredients in the formulations that causes a higher or lower difference in viscosities as the fluid ages to 16-17 hours.
For instance, Formulation 1 in Table 4 of the present application shows a viscosity difference of 23% (from 43 to 53) after 16 hours at 600 RPM when the amount of divalent metal oxide is 8 ppb (see Table 3) compared to a viscosity difference of 17.6%  (from 40  to 45) at 600 RPM when the amount of divalent metal oxide is 4.5 ppb in Formulation 3 of Table 4 (Formations 1 and 3 are the best comparisons since both use the same amounts starch and Safe-Carb, although they use different amounts of monovalent salt). It can, therefore, be concluded from these two examples,  that it is the amount of divalent metal oxide that changes the viscosities of the fluid over time at an RMP of 600, and not that one as opposed to more than one type of divalent metal oxides are being used.
Appellant has made no comparisons between using either one or more than one divalent metal oxide to conclude that more than one type gives better rheological properties than using only one type of divalent metal oxide.
Turning now to KIPPIE, Table 5 shows examples of  keeping the divalent metal oxide (MgO) constant at 2 grams and the monovalent salt (NaBr) constant at 350 mL while increasing the amount of starch from 6 to 12 grams, wherein the viscosity of Formulations 4 – 7 increase from 16 to 72 at 600 RPM, thus showing that varying the amount of starch will affect the viscosity. 
Looking at Formulation 4 in Tables 5 and 6 in KIPPIE, one can see that the viscosity difference at 3 RPM, for instance, is 0% (from 1 to 1) after aging/hot rolling for 20 hours while in the present invention the viscosity difference is 14% (from 7 to 8) in example 3 (Table 4) and 20% (from 5 to 6) in C4 (Table 2). Here, therefore, KIPPIE’s change in viscosity is much better than the present invention, if one where to use the difference in viscosities as a measure.

(2) Arguments on pages 9-10:
Appellant submits that KIPPIE does not suggest that the fluid includes a mixture of divalent metal oxides with a concentration between 2 and 5 ppb; that, assuming arguendo, another divalent metal oxide is added to KIPPIE’s fluid in addition to the magnesium oxide at 1 or 2 ppb, and the amount of bridging agent used according to KIPPIE is 5-200 ppb, and preferably 10-50 ppb, in which case the amount of MgO and bridging agent would be outside the claimed 2-5 ppb; that in Table 4 of the instant application, there is unexpected difference between the plastic viscosity (PV) of Formulations 3 and 4 having a total amount of metal oxide at 4.5 ppb and Formulations 1 and 2, wherein the total amount of metal oxide is 8 ppb, which is outside the claimed range; that KIPPIE uses magnesium oxide as a bridging agent while the present application describes metal oxides as modifying the rheological properties of the fluid and therefore one of ordinary skill in the art would not be motivated to include a mixture of divalent metal oxides; that there is no reference text to support the rejection of the combined limitations of the mixture of divalent metal oxide at a concentration of 2-5 ppb and not more than 3 wt% of alkaline earth metal.
In response:
First, KIPPIE discloses 2 ppb of divalent metal oxide, which meets the claimed 2- 5 ppb, so the comparison to 8 ppb is immaterial.
Regarding the argument of not more than 3 wt% of alkaline earth metal present, KIPPIE discloses 2 ppb of MgO. Magnesium is an alkaline earth metal. 2 ppb is less than 3 wt%. Since this is the only source of alkaline earth metal present in KIPPIE, it meets the claimed no more than 3 wt% of alkaline earth metal. The present specification, likewise, recites that by alkaline earth metal it is meant a metal oxide (paragraph [0017]).
Regarding the combining of KIPPIE’s divalent metal oxide (MgO) with the bridging/weighting agent: 
It is still unclear why Appellant is combining them.
The present claims recite both (A) divalent metal oxides, in claim 1 and (B) bridging particles, in claim 8. The bridging particles, which the present application also refers to as weighting agents, comprises compounds such as calcium carbonate, dolomite, etc. See paragraph [0037].
Likewise, KIPPIE discloses (A) divalent metal oxide (i.e. MgO), which is referred to by KIPPIE as a water soluble salt bridging agent; see paragraph [0027]); and (B) a bridging agent, such as calcium carbonate, dolomite, etc. (as in the present invention), which are also called a weight material in KIPPIE (as also called in the present invention); see KIPPIE: paragraphs [0025] and [0028].
As discussed above, Table 1 in KIPPIE clearly shows that they are two separate and distinct ingredients. MgO (i.e., divalent metal oxide) is added at 2 ppb while CaCO3 (i.e. bridging/weighting agent) is added at 10 ppb in Formulation 3.
If Appellant were also to bundle the calcium carbonate with the metal oxide of the present claims and specification, the total amount would also be higher than 2-5 ppb of divalent metal oxide. For instance, the present Formulations in tables 1 and 3 add  45 ppb of calcium carbonate or Safe-Carb and 4.5 ppb of metal oxide, giving a total of 48.5 ppb, which is also outside the claimed 2-5 ppb. The table below summarizes this argument:
Claimed (and in the specification)

KIPPIE
Divalent metal oxides (e.g. magnesium oxide); 2-5 ppb

Divalent metal oxide, specifically magnesium oxide;  2 ppb
Bridging particles (e.g. calcium carbonate) (no claimed amount) 
(also recited as weighting agent)

Bridging particles, e.g. calcium carbonate; 10 ppb 
also disclosed as weighting agent



B.  Ground of Rejection No.2:
Appellant submits, on pages 10 – 11, that LADVA, cited for teaching tetramethyl ammonium chloride  to read on the claimed amine stabilizer of claim 9, does not provide that which KIPPIE lacks with respect to claim 1; that LADVA is silent on the inclusion of metal oxides, but rather includes various hydroxides and discloses how to prevent the formation of magnesium oxides, indicating that magnesium oxide is not desirable.
In response,
LADVA has been used herein solely to show that it is known to use an amine stabilizer in the same field of endeavor taught by both references of a wellbore fluid comprising water, monovalent bromide brine, starch, and crosslinker. KIPPIE discloses the importance of stabilizing the drilling fluid ([0002]-[0003]), discloses that additional additives can be added to the fluid ([0025], [0043]), and discloses the pH of the Formulations (tables 2 – 7) while LADVA discloses that an amine stabilizer additive is useful in that it adjusts the pH of the wellbore fluid. In light of the above, one of ordinary skill in the art would be motivated to add LADVA’s amine stabilizer/pH adjuster to KIPPIE’s fluid since KIPPIE discloses the importance of stabilizing the drilling fluid, is concerned with the pH of the fluid, and discloses that additional additives can be added to the fluid.
As far as preventing the formation of magnesium oxide, claim 1 also recites no more than 3 wt% of alkaline earth metal (noting again the magnesium is an alkaline earth metal) and KIPPIE discloses 2 ppb of magnesium oxide, far below the claimed 3 wt%.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRANCES TISCHLER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

Conferees:
/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765    
                                                                                                                                                                                                
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.